DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 1 comprising claims 1 – 3 and 6 in the reply filed on 7/15/2022 is acknowledged.  Applicant canceled claim 4.  The traversal is on the ground(s) that  the invention groups allegedly do not lack unity of invention and that the search and examination of the claims in the application are not unduly burdensome. Applicant’s argument is not found persuasive because in accordance with PCT rules 13.1 and 13.2, the inventions listed as groups 1 – 4 lack a common special technical feature that makes a contribution over the cited prior art and therefore lack unity of invention (See MPEP § 1850).  Furthermore, the assigning of each of the distinct and independent inventions into separate groups is merely one indication of the burdensome nature of the search requirements and a serious burden on the examiner may also be shown by appropriate explanation of the field of search (see MPEP § 803).  The invention groups in this application are drawn to different statutory classes of invention (apparatus, product and process/methods).  The search and examination of each of the inventions would require a prior art search in additional art classifications in determining patentability. Clearly, since each of the inventions comprise different features (e.g., additional distinct apparatus structure and claim scope issues, and including method steps), different prior art searches and patentability determination issues are involved in the examination of each invention group.
	
Claims 7, 12, 14 – 16, 18, 21, 23, 25 – 28, 30, 31 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rees et al. (US 6,342,123 B1; “Rees”).
Regarding claim 1, Rees teaches a process for forming a liquid filled reservoir (open pouch; OP) with a fluid conduit, the fluid conduit having a frangible seal (frangible seal; FS) to prevent egress of fluid from the reservoir and through the conduit (col. 5, line 20 – col. 8, line 34), the process comprising the steps of:
(a) forming a reservoir body (e.g., a closed pouch (CP); col. 6, lines 1 – 14);
(b) filling the reservoir body with a liquid (e.g., material provided from nozzle 14A; col. 6, lines 1 – 14);
(c) positioning a base component on the reservoir body and using a set of first tools (channels 37) to heat seal the base component to the reservoir body, so as to create a fluid tight seal around the reservoir body, apart from the fluid conduit which remains unsealed; and
(d) positioning a separate set of second tools (sealing dies 15 and 15A) to heat seal across the conduit, wherein the heat applied by the second tool creates a frangible seal across the conduit.
Regarding claim 2, Rees teaches the process according to claim 1, wherein the first set of tools (dies 15 and 15A) includes an opening over the conduit, so that the heat applied to form the reservoir body does not create a seal across the conduit (figure 19).
Regarding claim 6, Rees teaches the process according to claim 1, wherein the volume of liquid in the reservoir body is such as to substantially fill the body, such that little or no air is present once the package is sealed (e.g., a pump 30 for filling materials; col. 6, lines 15 – 42).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the cited prior art neither teaches nor fairly suggests a process according to claim 2, wherein the reservoir body and/or base component are shaped so as to minimize contact between the base component and reservoir body at the conduit, prior to the second tool being applied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796